Citation Nr: 1428029	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current low and right knee disabilities are related to a fall that occurred during active military service.  He explained that he fell down a hill and injured his knees and back.  See September 2009 Statement and April 2013 Board hearing.  The Board finds that the Veteran's statements with respect to the alleged in-service injury to the knees and back with recurrent pain since that time to be credible.  The Veteran also asserts that his current service-connected disabilities of the bilateral feet, left ankle and left knee caused and/or aggravated his current right knee and low back disabilities.  In light of the foregoing, a VA medical examination and opinion is necessary prior to adjudicating these issues on appeal.  

Furthermore, the Veteran testified at the April 2013 Board hearing that he receives ongoing treatment for his knee and back at the John J. Pershing VA Medical Center (VAMC) in Poplar Bluff, Missouri and the Jefferson Barracks VAMC in St. Louis, Missouri.  Hearing Transcript at 9-10.  Any outstanding VA treatment records should be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's right knee and low back disabilities from March 2012 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completion of the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination or examinations by the appropriate specialist(s) with respect to his service connection claims for a right knee disability and low back disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. whether any right knee and/or low back disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the credible report of an in-service injury to the right knee and low back from falling down a hill.  

b. If the answer is negative, whether the Veteran's right knee and/or low back disability is caused by or aggravated (chronically worsened) by the Veteran's bilateral foot disability, left ankle disability and/or left knee disability to include as due to any altered gait. 

The examiner should provide a complete explanation for all conclusions reached.

3. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

